DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed 12/20/2019, are currently pending and are under consideration. 
Claim Objections
Claims 5 and 9 are objected to because of the following informalities:  
Claim 5, line 1, “after at 21 days” is grammatically incorrect.
Claim 9 depends on claim 11, which comes after it. For examination purposes, claim 9 will be understood to depend upon claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 4, 5, and 7, it is unclear if “the model” is the same as the “predetermined model” in claim 1. 
Claim 8 is rejected based on its dependency on claim 7. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 20 recite a method and apparatus to monitor serum potassium in a patient by gathering cardiac electrogram data, separating the cardiac electrogram data into subunits, aligning T-waves to create aligned subunits, averaging the subunits to generate an average T-wave, and determining serum potassium value using the average T-wave and a predetermined model.
The limitation of monitoring serum potassium, as drafted in claims 1-20, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic a generic processor and sensors (e.g. electrodes). For example, monitoring serum potassium can include a health care provider gathering cardiac electrogram data, sorting the data to use just the T-waves, aligning the T-waves and averaging them, and determining a serum potassium value using a known model. Other than reciting electrodes in claim 1, and a generic implantable medical device in claim 20, nothing in the elements of the claims precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite generic electrodes and a generic implantable medical device to gather cardiac electrogram data. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generic electrodes and a generic implantable medical device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedman et al. (WO 2017/091736), hereinafter Friedman.
Regarding claim 1, Friedman teaches a method for monitoring serum potassium in a patient (e.g. Abstract; Par. [0005]) comprising:
gathering cardiac electrogram data from the patient using two or more electrodes (e.g. Par. [0064]);

aligning T-waves to create aligned discrete subunits (e.g. Par. [0088]);
averaging the aligned discrete subunits to generate an average T-wave for the cardiac electrogram data (e.g. Par. [0079]: averaging the signal to create representative beat; Fig. 9A: averaged T wave); and
determining a serum potassium value using the average T-wave for the cardiac electrogram data and a predetermined model relating T-wave values with serum potassium magnitudes (e.g. Par. [0090]; Par. [0092]).
Regarding claim 3, Friedman further teaches periodically updating the model by evaluating an average T-wave of the patient corresponding to a serum potassium concentration of the patient measured in vitro (e.g. Par. 0064]: model is updated based on ECG data).
Regarding claim 6, Friedman further teaches wherein gathering cardiac electrogram data from the patient using two or more electrodes is performed with an implanted device (e.g. Par. [0064]: the electrodes can be implanted).
Regarding claim 7, Friedman further teaches wherein the model relating T-wave values with serum potassium values represents the output of at least one of a regression analysis and a machine learning analysis (e.g. Par. [0090]).
Regarding claim 8, Friedman further teaches wherein the inputs for the regression analysis or machine learning analysis include previous cardiac electrogram data for the patient (e.g. Par. [0090]: patient ECG data is used).
Regarding claim 9, Friedman further teaches wherein each discrete subunit including a T-wave comprises cardiac electrogram data spanning a time span of at least 0.15 seconds (e.g. Fig. 5A: ECG beat 502 is from a 1 minute time span, which is at least 0.15 seconds).
Regarding claim 10, Friedman further teaches wherein each discrete subunit including a T-wave comprises cardiac electrogram data spanning a time span that is user programmable (e.g. Fig. 5A – Fig. 5C: cardiac data spans from 1 minute to 240 minutes; Par. [0072]: “The display may include different combinations of the plots, which may be selected according to default settings or may be specifically selected by a user for a custom display.”).
Regarding claim 11, Friedman further teaches wherein the number of discrete subunits that are averaged is at least about 10 subunits (e.g. Fig. 2: sample ECG signal that comprises more than 10 subunits).
Regarding claim 12, Friedman further teaches wherein the cardiac electrogram data spans at least 10 minutes (e.g. Fig. 5B – Fig. 5C: cardiac data spans 87 minutes – 240 minutes).
Regarding claim 13, Friedman further teaches wherein aligning T-waves is selected from the group consisting of aligning peaks of the T-waves, aligning starting points of the T-waves, aligning ending points of the T-waves, aligning midpoints of the T-waves, aligning a single point of the T-waves, or aligning two or more points of the T-waves (e.g. Par. [0088]: aligning fiducial points).
Regarding claim 14, Friedman further teaches discarding discrete subunits representing statistical outliers (e.g. Par. [0083]: beat discarded based on low quality score).
Regarding claim 16, Friedman further teaches prompting the patient to take a specific action prior to gathering cardiac electrogram data from the patient (e.g. Par. [0068]: alert patient if accelerometer data indicates patient is not in proper position).
Regarding claim 17, Friedman further teaches wherein gathering cardiac electrogram data from the patient starts based on at least one of the patient assuming a particular posture; a particular time of day; or activity below a predefined threshold (e.g. Par. [0068]: patient has to be in a particular position).
Regarding claim 18, Friedman further teaches storing a new baseline T-wave value of the patient if the T-wave is stable over at least a threshold period of time (e.g. Par. [0092]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (WO 2017/091736), hereinafter Friedman, as applied to claims 1 and 14 above, and further in view of Yang et al. (Y. Yang, L. Ji and J. Wu, "Outlier detection in heart rate signal using activity information," Proceedings of the 10th World Congress on Intelligent Control and Automation, 2012, pp. 4511-4516, doi: 10.1109/WCICA.2012.6359242.), hereinafter Yang.
Claim 14 is anticipated by Friedman as indicated above. Regarding claim 15, Friedman fails to teach wherein statistical outliers are evaluated by evaluating at least one of R to R variability and R to T variability. 
Yang is directed towards outlier detection in heart rate signals. Yang teaches it is known for outliers to be evaluated using R to R interval variability (e.g. Abstract). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Friedman to include the outliers to be evaluated using R to R interval variability as taught by Yang in order to provide the predictable results of identifying and discarding outliers in the data. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US Patent Application Publication 2018/0008831), hereinafter An, and further in view of Friedman et al. (WO 2017/091736), hereinafter Friedman.
Regarding claim 19, An teaches an implantable medical device (e.g. Abstract) comprising:
a housing (e.g. Par. [0050]; Fig. 2);
a control circuit disposed in the housing (e.g. Par. [0050]; Fig. 2: processor 212); and
an electric field sensor channel interface in electrical communication with the control circuit (e.g. Par. [0054]; Fig. 2: electrogram sensor 206, electrodes 222, 220A,B).
	However, An fails to disclose wherein the control circuit is configured to separate cardiac electrogram data received from the electric field sensor 25into discrete subunits including a T-wave; align the subunits using the T-waves thereof to create aligned discrete subunits; average the aligned discrete subunits to generate an average T-wave for the cardiac electrogram data; and 29PDSD No. 115.0343USU1 (18-0386US01)determine a serum potassium value using the average T-wave for the cardiac electrogram data and a predetermined model relating T-wave values with serum potassium values.
Friedman, in a similar field of endeavor, teaches determining analyte levels. Friedman teaches it is known for the control circuit to be configured to separate cardiac electrogram data received from the electric field sensor 25into discrete subunits including a T-wave (e.g. Pars. [0010]-[0011]: calculating T-wave features means ECG data has been separated); align the subunits using the T-waves thereof to create aligned discrete subunits (e.g. Par. [0088]); average the aligned discrete subunits to generate an average T-wave for the cardiac electrogram data (e.g. Par. [0079]: averaging the signal to create representative beat; Fig. 9A: averaged T wave); and29PDSD No. 115.0343USU1 (18-0386US01) determine a serum potassium value using the average T-wave for the cardiac electrogram data and a predetermined model relating T-wave values with serum potassium values (e.g. Par. [0090]; Par. [0092]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of An to include a control circuit configured to separate cardiac electrogram data received from the electric field sensor 25into discrete subunits including a T-wave; align the subunits using the T-waves thereof to create aligned discrete subunits; average the aligned discrete subunits to generate an average T-wave for the cardiac electrogram data; and 29PDSD No. 115.0343USU1 (18-0386US01)determine a serum potassium value using the average T-wave for the cardiac electrogram data and a predetermined model relating T-wave values with serum potassium values as taught by Friedman in order to provide the predictable results of determining the level of serum potassium of a patient. 
While there are no prior art rejections for claims 2, 4, 5, and 19, they are not indicated as allowable due to the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083.  The examiner can normally be reached on M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792